DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: summary of the invention is verbatim as claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachnle US 20200301681 A1.
Regarding claims 1 and 9
Hachnle teaches 
performing a pre-processing on a source code corresponding to the application program to generate an intermediate code (page 3, [0032, FIG. 3B illustrates physical components in the computing device 300 used to transform an input program 401 to a reconverging CFG 417, according to an embodiment. The components 311-315 are implemented in the processing unit 304 as hardware circuitry, software, or a combination of hardware and software. For example, the components 311-315 in one embodiment are implemented as software modules by executing instructions 309 recorded on a non-transitory computer readable storage medium in the memory 306, and/or as hardware accelerators, logic, and/or other physical circuit components. In one embodiment, the components 311-315 are components of a compiler that receive an input program 401 and transform it sequentially into a number of intermediate CFGs 403-415 and into a reconverging CFG 417 stored in memory 306. The spoint insertion logic 311 receives an input program 401 and inserts structure points in the program source code 401. Optimization module 312 performs compiler optimizations on one or more of the intermediate CFG stages (e.g., 403 and 411). Normalization logic 313 normalizes the intermediate CFG 405. After normalization, pjoin replacement logic 314 replaces the previously inserted structure points in a CFG 407 with pjoins. Reconvergence logic 315 modifies CFG 413 to a reconverging form and inserts mask handling instructions for wave level control flow);
performing an optimization processing on the intermediate code and performing a translation processing on the optimized intermediate code to generate the machine code (page 3, [0033, FIG. 4 illustrates these stages in the transformation of the original program source code 401 to a reconverging CFG 415 as performed in the processing unit(s) 304, according to an embodiment. The transformation process uses spoints and pjoins to preserve the intended semantics of cross-lane operations in the original source code 401. The spoint insertion logic 311 converts the program source code 401 to a structure point representation 403 by inserting 421 a set of spoints in the source code 401. The optimization module 312 then performs optimizations 423 on the resulting spoint representation 403 to generate an optimized spoint CFG 405. The optimizations 423 can include program transforms such as peephole optimizations, global code motion, loop optimizations, etc. [0034] Normalization logic 313 generates a CFG 407 in normal form by normalizing 425 the optimized spoint CFG 405, then the spoints in the CFG 407 are replaced 427 with pjoin calls to generate a pjoin representation 409 by pjoin replacement logic 314. The replacement 427 of spoints with pjoins is performed based on a traversal of the post-dominator tree 419 generated 437 from the normal form CFG 407 to determine the placement of the inserted pjoin calls. The pjoin replacement logic 314 also removes redundant pjoins 429, and the resulting simplified pjoin CFG 411 is further optimized 431 by the optimization module 312, similar to optimization 423);
wherein the optimization processing comprises translating each branch instruction in the intermediate code into performing following operations (see background of the invention, (page 6, [0064] a pjoin statement causes threads to reconverge that had previously branched at branches that are post-dominated by the pjoin statement. The SPOINTSTOPJOINS routine inserts pjoin statements to ensure that, for each sjoin in the program, threads are reconverged prior to reaching the sjoin. In some cases, the SPOINTSTOPJOINS routine inserts new basic blocks to ensure that post-dominating blocks (that post-dominate the aforementioned branches) exist in which the pjoin statements can be placed. The SPOINTSTOPJOINS routine traverses the blocks in a dominator tree for the program in reverse, assigning colors to the blocks to keep track of whether control flow at each block should be modified (i.e., whether threads should be rejoined at the block). In the above embodiment of SPOINTSTOPJOINS, a basic block B is white if nothing needs to be done for B, yellow if B will post-dominate a merged block at which threads are rejoined, and red if B itself will be merged. When a basic block is “merged”, the conformant DID of the program has only a single instance of the block for each instance of the header block of the smallest enclosing loop that includes the merged block. The colors white, yellow, and red are ordered; in particular, white<yellow<red, such that, for example, max{yellow, red}=red);
establishing a post dominator tree for the branch instruction to find an immediate post dominator of the branch instruction serving as a reconverge point of instructions of a first path and a second path of the branch instruction (page 3, [0034] Normalization logic 313 generates a CFG 407 in normal form by normalizing 425 the optimized spoint CFG 405, then the spoints in the CFG 407 are replaced 427 with pjoin calls to generate a pjoin representation 409 by pjoin replacement logic 314. The replacement 427 of spoints with pjoins is performed based on a traversal of the post-dominator tree 419 generated 437 from the normal form CFG 407 to determine the placement of the inserted pjoin calls. The pjoin replacement logic 314 also removes redundant pjoins 429, and the resulting simplified pjoin CFG 411 is further optimized 431 by the optimization module 312, similar to optimization 423. [0035] The reconvergence logic 315 transforms the optimized pjoin CFG 413 into a reconverging CFG 415 by inserting flow blocks 433 as needed. Instructions for handling executions masks, rejoin masks, etc. are inserted to transform the reconverging CFG 415 to a wave level CFG 417. [0036] FIG. 5 is a flow diagram illustrating the transformation of the program source code 401 into a reconverging wave level CFG 417 as a process 500, according to an embodiment. In one embodiment, the process 500 is performed in a compiler implemented in the processing unit 304 according to instructions 309 and/or using the components 311-315. At block 501, the program source code 401 is received by the compiler. The compiler inserts the spoint intrinsics into the received source code, as provided at 421. The compiler performs optimizations at 423 and normalizes the optimized graph at 425. The SPOINTSTOPJOINS subroutine is performed at block 427 to replace the spoints with pjoins. Redundant pjoin calls are removed at block 429. The compiler performs additional optimizations at 431 and inserts flow blocks as needed to convert the optimized CFG to a reconverging form at block 433. The compiler then prepares the reconverging CFG for handling wave level control flow at block 435.

inserting a specific instruction at a front end of the reconverge point, so as to jump to execute the instructions of the second path of the branch instruction when the instructions of the first path of the branch instruction are executed, once the specific instruction on the first path is executed, wherein the instructions following the reconverge point is not executed until the specific instruction on the second path is executed (page 2, [0025] In one embodiment, the intended semantics for cross-lane operations in the program source code are preserved by inserting a set of structure point intrinsic function calls into the source code during the compiling process. During the compiling process, the structure point (spoint) intrinsics are replaced with post-dominating join (pjoin) function calls. The resulting pjoin representation is converted to a reconverging CFG, then to a wave level CFG that contains instructions for handling execution and rejoin masks for controlling execution of threads in the wave or warp. During this compiling process, transformations of the CFG (i.e., for optimization, reconvergence, etc.) are constrained by the spoint or pjoin calls so that cross-lane operations function as intended) and (page 7, [0074] FIGS. 8A and 8B illustrate the rerouting of arcs for a block B.sub.n, according to an embodiment. In general, rerouting the arcs for block B.sub.n entails determining which arcs should be rerouted in order to merge control flow at B.sub.n based on an ordering of the children of idom(B.sub.n) that extends the partial order A≤B.sub.n (A precedes B.sub.n, where A represents a child of idom(B.sub.n)), where A≤B.sub.n if there is a path from A to B.sub.n that lies in the region strictly dominated by idom(B.sub.n). The rerouting of control flow for basic block B.sub.n in line 15 of SPOINTSTOPJOINS first determines the set A.sub.B of arcs from idom(B.sub.n) and from basic blocks dominated by children of idom(B.sub.n) that come before B.sub.n in the pre-determined ordering of children and going to B.sub.n or to later children of idom(B.sub.n) or to basic blocks outside the dominance region of idom(B.sub.n).

Regarding claims 2 and 10
Hachnle teaches
 the branch instruction is simultaneously executed by a plurality of first and second stream processors comprised in issued one of the stream multiprocessors, wherein the instructions of the first path are simultaneously executed by a plurality of first stream processors and a plurality of second stream processors of the stream processors by using a first lane mask, and the instructions of the second path are simultaneously executed by the first stream processor and the second stream processors by using a second lane mask (page 1, [0018] Some programming languages and their execution environments have a parallel execution model (e.g., single instruction, multiple thread (SIMT), single program, multiple data (SPMD), etc.) in which groups of threads are executed together and can participate in fine-grained communication with each other in cross-lane or subgroup operations. These operations are featured in high-level graphics processing unit (GPU) programming languages and also enrich parallel programming languages that target central processing unit (CPU) single instruction, multiple data (SIMD) execution. Cross-lane or subgroup operations implement fine-grained communication between currently active lanes (i.e., threads) within a subgroup of threads. One example of a cross-lane operation is the ballot( ) function; its use is shown below in Table 1) and (column 2, [0023] In contrast, the bottom DID 120 describes an execution flow in which loop iterations no longer line up after divergence at the if statement in block a. A thread 121 which passes through b in the first loop iteration (where instances in the first loop iteration are designated by ‘0’ subscripts) executes the dynamic instance c.sub.1 together with a thread that executes the bottom of the loop body (i.e., block c) for the second time (i.e., c.sub.1) after not having taken the branch to b on either iteration. In practice, a hardware implementation that only reconverges threads opportunistically may produce an execution pattern as shown in DID 120, even though the resulting behavior of any cross-lane operations is probably not expected by the programmer (e.g., threads 121 and 122 would not be expected to execute together). Furthermore, the choice of realized DID in such an implementation may be non-deterministic and subject to changing between program executions based on subtle timing differences) and [0025] In one embodiment, the intended semantics for cross-lane operations in the program source code are preserved by inserting a set of structure point intrinsic function calls into the source code during the compiling process. During the compiling process, the structure point (spoint) intrinsics are replaced with post-dominating join (pjoin) function calls. The resulting pjoin representation is converted to a reconverging CFG, then to a wave level CFG that contains instructions for handling execution and rejoin masks for controlling execution of threads in the wave or warp. During this compiling process, transformations of the CFG (i.e., for optimization, reconvergence, etc.) are constrained by the spoint or pjoin calls so that cross-lane operations function as intended).

Regarding claims 3 and 11
Hachnle teaches
 once the specific instruction on the first path is executed, only results of the execution by the first stream processors are stored, and once the specific instruction on the second path is executed, only results of the execution by the second stream processors are stored (page 1, [0019] in the execution model of graphics shader languages, many threads of execution are launched in parallel in supergroups (which correspond to waves or warps in hardware). In these supergroups, one instruction at a time is applied to multiple threads or lanes of execution. When control flow diverges (i.e., when different threads within a supergroup take different paths through the control flow graph (CFG) of the program, only a subset of lanes are active during execution of the conditional block. The ballot( ) function returns a bitmask in which a bit is set if and only if the corresponding thread of the supergroup (according to an implementation-defined mapping of threads to bit indices) is active and its argument value is true) and (page 7, [0074] FIGS. 8A and 8B illustrate the rerouting of arcs for a block B.sub.n, according to an embodiment. In general, rerouting the arcs for block B.sub.n entails determining which arcs should be rerouted in order to merge control flow at B.sub.n based on an ordering of the children of idom(B.sub.n) that extends the partial order A≤B.sub.n (A precedes B.sub.n, where A represents a child of idom(B.sub.n)), where A≤B.sub.n if there is a path from A to B.sub.n that lies in the region strictly dominated by idom(B.sub.n). The rerouting of control flow for basic block B.sub.n in line 15 of SPOINTSTOPJOINS first determines the set A.sub.B of arcs from idom(B.sub.n) and from basic blocks dominated by children of idom(B.sub.n) that come before B.sub.n in the pre-determined ordering of children and going to B.sub.n or to later children of idom(B.sub.n) or to basic blocks outside the dominance region of idom(B.sub.n).  

Regarding claims 4 and 12
Hachnle teaches
 when the instructions of the first path of the branch instruction are executed, once the specific instruction is executed, use of the first lane mask is ended; and when the instructions of the second path of the branch instruction are executed, once the specific instruction is executed, use of the second lane mask is ended (page 4, [0048] an sjoin is inserted before and after the evaluation of the loop condition of each do-while loop, as well as before and after the evaluation of the continue expression of C-style for loops, as provided at 611. For each while loop, an sjoin is inserted at the end of the loop latch block (a block having a backward branch to the header of the loop) after ensuring that a unique latch block exists, in case there are continue statements, as provided at 613. At block 615, an stip is inserted before every loop break statement in the program source code 401. Variations of the insertion process 421 are possible; for example, some unnecessary sjoins can be omitted directly, such as when loop conditions are evaluated in a single basic block without divergence. Also, the structure point insertions described above can occur in different orders in different embodiments) and (page 2, [0025] In one embodiment, the intended semantics for cross-lane operations in the program source code are preserved by inserting a set of structure point intrinsic function calls into the source code during the compiling process. During the compiling process, the structure point (spoint) intrinsics are replaced with post-dominating join (pjoin) function calls. The resulting pjoin representation is converted to a reconverging CFG, then to a wave level CFG that contains instructions for handling execution and rejoin masks for controlling execution of threads in the wave or warp. During this compiling process, transformations of the CFG (i.e., for optimization, reconvergence, etc.) are constrained by the spoint or pjoin calls so that cross-lane operations function as intended).

Regarding claims 5 and 13
Hachnle teaches
inlining all contents of the function called by the call instruction directly in the caller using the call instruction (see figs 9, page 2, [0025] in one embodiment, the intended semantics for cross-lane operations in the program source code are preserved by inserting a set of structure point intrinsic function calls into the source code during the compiling process. During the compiling process, the structure point (spoint) intrinsics are replaced with post-dominating join (pjoin) function calls. The resulting pjoin representation is converted to a reconverging CFG, then to a wave level CFG that contains instructions for handling execution and rejoin masks for controlling execution of threads in the wave or warp. During this compiling process, transformations of the CFG (i.e., for optimization, reconvergence, etc.) are constrained by the spoint or pjoin calls so that cross-lane operations function as intended).

Regarding claims 6 and 14
Hachnle teaches
analyzing a number of the loops for the loop instruction and unrolling all instructions executed in the loop instruction according to the number of the loops (page 4, [0047] at block 603, an sjoin is inserted after each if or if-else statement in the program source code 401. At block 606, an sjoin is inserted after each switch statement and after each case or default label that is a fall-through destination for the switch. An sanchor is inserted before the evaluation of the loop condition of while-loops and C-style for-loops, and at the top of the loop body of do-while-loops, as provided at 607. At block 609, an sjoin is inserted at the top of the loop body of while-loops and C-style for-loops. [0048] An sjoin is inserted before and after the evaluation of the loop condition of each do-while loop, as well as before and after the evaluation of the continue expression of C-style for loops, as provided at 611. For each while loop, an sjoin is inserted at the end of the loop latch block (a block having a backward branch to the header of the loop) after ensuring that a unique latch block exists, in case there are continue statements, as provided at 613. At block 615, an stip is inserted before every loop break statement in the program source code 401. Variations of the insertion process 421 are possible; for example, some unnecessary sjoins can be omitted directly, such as when loop conditions are evaluated in a single basic block without divergence. Also, the structure point insertions described above can occur in different orders in different embodiments) and (page 2, [0023] in contrast, the bottom DID 120 describes an execution flow in which loop iterations no longer line up after divergence at the if statement in block a. A thread 121 which passes through b in the first loop iteration (where instances in the first loop iteration are designated by ‘0’ subscripts) executes the dynamic instance c.sub.1 together with a thread that executes the bottom of the loop body (i.e., block c) for the second time (i.e., c.sub.1) after not having taken the branch to b on either iteration. In practice, a hardware implementation that only reconverges threads opportunistically may produce an execution pattern as shown in DID 120, even though the resulting behavior of any cross-lane operations is probably not expected by the programmer (e.g., threads 121 and 122 would not be expected to execute together). Furthermore, the choice of realized DID in such an implementation may be non-deterministic and subject to changing between program executions based on subtle timing differences).

Regarding claim 7
Hachnle teaches
 the front-end module is a clang compiler, which is configured to generate the intermediate code defined by a low-level virtual machine (LLVM) (see background of the invention page 3, [0032] FIG. 3B illustrates physical components in the computing device 300 used to transform an input program 401 to a reconverging CFG 417, according to an embodiment. The components 311-315 are implemented in the processing unit 304 as hardware circuitry, software, or a combination of hardware and software. For example, the components 311-315 in one embodiment are implemented as software modules by executing instructions 309 recorded on a non-transitory computer readable storage medium in the memory 306, and/or as hardware accelerators, logic, and/or other physical circuit components. In one embodiment, the components 311-315 are components of a compiler that receive an input program 401 and transform it sequentially into a number of intermediate CFGs 403-415 and into a reconverging CFG 417 stored in memory 306. The spoint insertion logic 311 receives an input program 401 and inserts structure points in the program source code 401. Optimization module 312 performs compiler optimizations on one or more of the intermediate CFG stages (e.g., 403 and 411). Normalization logic 313 normalizes the intermediate CFG 405. After normalization, pjoin replacement logic 314 replaces the previously inserted structure points in a CFG 407 with pjoins. Reconvergence logic 315 modifies CFG 413 to a reconverging form and inserts mask handling instructions for wave level control flow.




Regarding claim 8
Hachnle teaches
the pre-processing comprises macro processing, static analysis, and generating a syntax tree corresponding to the source code (see fig4 4-8, page 3, [0034] normalization logic 313 generates a CFG 407 in normal form by normalizing 425 the optimized spoint CFG 405, then the spoints in the CFG 407 are replaced 427 with pjoin calls to generate a pjoin representation 409 by pjoin replacement logic 314. The replacement 427 of spoints with pjoins is performed based on a traversal of the post-dominator tree 419 generated 437 from the normal form CFG 407 to determine the placement of the inserted pjoin calls. The pjoin replacement logic 314 also removes redundant pjoins 429, and the resulting simplified pjoin CFG 411 is further optimized 431 by the optimization module 312, similar to optimization 423).

Relevant Prior Art
US 10802806 B1 Hachnle teaches Generating Vectorized Control Flow Using Reconverging Control Flow Graphs
US 9710244 B2 Abadi et al System And/or Method For Computing Intraprocedural Dominators
US 5179702 A Spix et al teaches System And Method For Controlling A Highly Parallel Multiprocessor Using An Anarchy Based Scheduler For Parallel Execution Thread Scheduling
US 6751792 B1 Nair teaches Using Value-expression Graphs For Data-flow Optimizations
US 6260190 B1 Ju teaches Unified Compiler Framework For Control And Data Speculation With Recovery Code

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191